Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01358-CV

                                   JUAN CRUZ, Appellant

                                               V.

                     DEUTCHE BANK NATIONAL TRUST, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04351-C

                                           ORDER
       We GRANT appellant’s July 6, 2015 third motion for an extension of time to file a brief

TO THE EXTENT that appellant shall file a brief AUGUST 7, 2015. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE